Bleckley, Chief Justice.
A citizen of Alabama was traveling through Georgia, going to Florida. In passing a county town, he was noticed *422and happened to be compared with the description of an escaped convict who was under séntence in the State of Louisiana. The sheriff having that description, and thinking, from the almost perfect fit of the same to the unknown traveler, that he was the man described, arrested him, and carried him before a justice of the peace, and the justice of the peace advised that he be detained. No warrant was sued out against him. The sheriff handcuffed him and carried him to the jail of an adjoining county, and imprisoned him several days, until some one came from Louisiana, inspected him, and determined that he was not the escaped convict; and then he was turned out of jail and permitted to pursue his way. He brought his action for this outrage against the sheriff, which was tried, and the jury found a verdict in his favor for $25 damages.
1. Though an arrest without warrant be justifiable, yet to detain the prisoner longer than a reasonable time for suing out a warrant, then to handcuff him, carry him out of the county, and there incarcerate him for days under no warrant whatever, is false imprisonment, if not kidnapping, and a finding by tile jury of $25 is no compensation for the injury.
Kidnapping is defined in §4367 of the code, and seems to be a close neighbor to this transaction. The very least that could be made out of the facts would be a gross case of false imprisonment. Code, §4364; 63 Ga. 513.
The statute authorizes the jury in certain cases (and this is one of them) to give exemplary damages, by way of deterring the defendant from repeating the tort, or committing similar torts. Code, §3066. But here, as it would seem, the jury attempted to teach the plaintiff by sad experience not to bring any more such actions. We think they looked exactly to the contrary of the direction in which they should have looked. Their object seems to have beqn to discourage men from asking legal redress for grave injuries, instead of making the violators of law smart for injuries inflicted. It is plain that, although this arrest may have been justifi*423able, the sheriff deliberately, and apparently thoughtfully, declined to observe the law, which commanded him, if not expressly, by clear implication, to obtain a warrant within a reasonable time. Code, §4725; Id. §56; 63 Ga. 513. He went before a justice of the peace, and that proves that he had a reasonable time. He declined even to apply for a Warrant, and took this man to an adjoining county, handcuffed like a criminal, put him in jail, and confined him there a number of days. It is obvious that he had no more right to treat the plaintiff in that manner than the plaintiff had to treat him so. It would have been just as much a $25 case for damages if the Alabama citizen had captured the sheriff and carried him to Albany, handcuffed, and put him in jail. Even if this man had been guilty, if he had been the escaped convict that he was supposed to be, he ought to have had heavy damages, or at least full compensatory damages, for such an outrageous violation of law on the part of the sheriff. If anybody ought to keep the law, it is those who are engaged in its administration. What excuse can an officer have for not obtaining a warrant when he has made a legal arrest without one? If officers of the law can be tolerated in violating the law in this manner, what inducement has anybody to abide by the law ?
2. We think such a verdict could hardly have been rendered by an impartial jury but for an error committed by the court in its charge. The court instructed the jury that under the declaration they might find for the plaintiff any amount from one cent to $5,000, the limit of the damages alleged in the declaration. This was equivalent to telling the jury that they might give nominal damages, or compensatory damages, or exemplary damages, just as they thought proper. These were not appropriate instructions ki such a case. It is no case for nominal damages. It is no case for one cent, or any small number of cents, under the evidence, and the jury ought not to have been turned loose by the charge'of the court to consider the question *424of nominal damages at all. Possibly, if that error had not been made, the verdict would not have been so grossly inadequate.
The case, in any view of it, not being one for nominal damages only, it was error even to suggest to the jury that a finding of one cent was legally possible under the evidence.
Judgment reversed.